Citation Nr: 0630080	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an eye 
disorder, including the issue of whether service connection 
may be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and P.W.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 until May 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The Board first considered this appeal in December 2004 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought for 
the claim of service connection for an eye disorder.  The 
appeal initially included a claim for service connection for 
a low back disability; however, the RO granted the benefits 
sought in an April 2006 rating decision.  As such, the issue 
of service connection for a low back disability is not 
presently before the Board.  This issue of service connection 
for an eye disorder is properly returned to the Board for 
appellate consideration.  

In June 2006, the veteran submitted an application for a 
total disability rating based on individual unemployability 
(TDIU).  A previous claim for a total rating was denied in 
March 2003.  The RO has not yet adjudicated the claim 
submitted in June 2006, and this matter is REFERRED to the RO 
for appropriate action.





FINDINGS OF FACT

1.  The February 1975 rating decision concerning entitlement 
to service connection for defective vision is final.

2.  The evidence associated with the claims file subsequent 
to the February 1975 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  An eye disorder was not manifested during service and is 
not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the February 1975 
rating decision is new and material, and the claim for 
service connection for an eye disorder is reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

2.  The criteria for a grant of service connection for an eye 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for defective vision of 
the left eye.  A claim for service connection for defective 
vision, formerly claimed as a refractive error, was last 
denied in February 1975.  As such, the Board has 
recharacterized the issue to entitlement to service 
connection for an eye disorder.  

The claim has been previously denied because refractive 
errors are considered constitutional or developmental 
abnormalities and not considered disabilities under the law.  
The February 1975 decision denied reopening of the claim 
because new and material evidence had not been submitted.  
This decision was not appealed and therefore represents a 
final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1100(a), 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, 
or undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Although the veteran has not received a 
letter from the RO which complies with Kent, the Board finds 
the evidence associated with the claims file is sufficient to 
reopen the claim and as such a deficiency in notice, if any, 
does not inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At the time of the initial rating decision in August 1953, 
the claim was denied because constitutional or developmental 
abnormalities were not disabilities under the law.  At the 
time of the last denial in February 1975, the claim was 
denied because there was no new and material evidence to 
reopen the claim.  The RO reiterated that constitutional 
abnormalities were not disabilities under the law.  In 
February 1975, the evidence of record consisted of service 
medical records, a VA examination and medical affidavits and 
private medical records from H.R., O.D.  Subsequently, the 
veteran submitted additional outpatient treatment records 
from VA medical centers and private medical records.  The 
veteran also underwent a VA examination.  

The Board finds that this additional evidence is new, in that 
it was not previously physically of record at the time of the 
February 1975 rating decision.  The evidence is also material 
because, assuming such evidence is credible for the limited 
purpose of reopening the claim, the additional records 
demonstrate evidence of an eye disorder such as loss of field 
of vision and age related macular degeneration and some of 
the private medical records, in particular the December 1999 
letter, relate the eye disorder to service.  Justus, above.  
Thus, this evidence raises a reasonable possibility of 
substantiating the claim. Therefore, the Board concludes that 
new and material evidence has been submitted to reopen the 
previously denied claim and the claim for entitlement to 
service connection for defective vision is reopened.


Duty to Notify and Assist

Having reopened the claim for entitlement to service 
connection for defective vision, the Board is required to 
address the duty to notify and duty to assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  In December 2004, the Board remanded the 
claim, in part to provide the veteran with notification 
compliant with 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  
This notification has since been satisfied by way of letters 
dated in March 2005, July 2005 and March 2006.  Any defect in 
the timing of this notification is harmless as the veteran 
was provided proper notification and provided with additional 
time to submit evidence.

In March 2005 and July 2005, the AMC wrote the veteran and 
indicated the appeal had been remanded.  The AMC provided 
medical authorizations and requested the veteran complete the 
authorizations so VA could assist in obtaining medical 
records.  The veteran was advised of the information 
associated with the claims file and reminded of VA's duties 
to obtain relevant Federal records and to assist in obtaining 
private records.  The AMC specifically requested information 
on the Logan County, West Virginia Board of Education so that 
any employment examinations could be obtained.  The veteran 
was advised of the elements of service connection.  The 
veteran was also informed that the appeal was in the claims 
file and that VA was scheduling a VA examination in 
connection with his claims.

The March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The veteran was advised that 
disability ratings would be determined on the level of the 
disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
veteran could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The veteran was informed he could submit evidence 
such as the dates treatment began, service medical records 
and reports of treatment of the condition while the veteran 
was in training or in the Guard or Reserve to assist the RO 
in determining a proper effective date.  The March 2006 
letter complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires VA provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim for service connection 
is awarded.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, lay statements and 
VA medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination and 
provided testimony at a Board hearing in December 2004.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.



The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that his eye disorder, which was 
previously characterized as refractive error and now includes 
senile cataracts, was caused by military service.  While 
there are two primary medical opinions of record addressing 
this issue, the Board has carefully reviewed the evidence of 
record in its entirety, and finds that its preponderance is 
against a granting of the benefit sought.  

The law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty in the active military, naval or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current eye disability as demonstrated by 
VA and private medical records.  For example, the July 2001 
VA examination found decreased vision, and subsequent VA 
records documented treatment for age related macular 
degeneration and cataracts.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

A service medical record dated in July 1952 reflects the 
veteran was seen for double vision and blurred vision of the 
left eye.  The record noted the veteran fell in April 1952 
while stationed in Korea and struck his left eyebrow on a 
rock.  The veteran complained that the area had been tender 
since that incident.  While tenderness and depression of the 
inner 1/3 of the superior orbital rim of the left eye was 
noted, 
clinical findings revealed normal vision in both eyes and 
normal papillary reaction and associated movements.  The 
cover test was also normal.  The diagnosis was depressed 
fracture of the superior orbital rim, left.  X-rays revealed 
no abnormalities.  

The record indicates that the veteran was discharged from 
active service with no vision disorder, noted by military 
medical examiners.  His May 1953 report of medical 
examination completed in connection with the veteran's 
separation from service noted no abnormalities of the eyes.  
The veteran's visual acuity on this date was 20/40 in both 
eyes.  This examination is highly probative for the purpose 
of ascertaining the veteran's vision at the time of his 
military discharge, as it was specifically conducted with a 
view towards ascertaining the veteran's then-state of 
physical readiness, in particular his vision.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision). 

Shortly after separation from service, the veteran underwent 
a VA examination in August 1953.  Although the veteran 
related that in service, he fell and injured his left eye 
during service in Korea, and he complained of impairment of 
vision in the right eye, visual acuity was found to be 20/25 
in the right eye and 20/25 in the left eye.  

A private December 1970 medical affidavit related the 
veteran's vision was 20/40 in the right and 20/20 in the 
left.  The physician remarked the veteran had a loss of right 
temporal field vision angle of less than 5 degrees.  A 
December 1974 letter from a private physician remarked the 
veteran's visual acuity was 20/60 in the right eye and some 
field defect was noted.  However, the physician indicated he 
was unable to see pathology to account for the findings.  

Further, while treatment records related to this visit 
indicated the veteran chipped a bone under his left eyebrow 
while in service, the veteran reported no trouble from this 
incident.  Vision was found to be 20/60 in the right and 
20/20 in the left.  The anterior segments were normal and the 
fundi were normal.  A second visit in December 1974 revealed 
a left upper field defect greater on the right than the left 
and a peri-central scotoma of the right eye.  Vision was 
recorded as 20/60 in the right and 20/20 in the left.  The 
right pupil was dilated and the fundus studied.  The 
physician remarked there may have been a slight disturbance 
of pigment at the macula.  The veteran indicated he believed 
the vision loss began six years previous to the time of the 
examination.  

A January 1975 medical affidavit completed by a private 
physician indicated that the veteran reported that he injured 
his left eye while in service and that the veteran has had 
loss of vision in both eyes, more marked on the right since 
that time.  The physician reported visual acuity of 20/60 
bilaterally.  The diagnosis was loss of vision in the right 
eye.  

A December 1999 letter from a private physician related that 
the veteran's corrected vision was 20/60 in the right eye and 
20/20 in the left eye.  The physician explained the veteran 
was developing mild cortical cataracts in both eyes and the 
combination of the effects disrupted his right eye vision.  
The physician related the veteran injured his head during the 
Korean War and opined the force and trauma from the impact 
contributed to the two eye problems.  The optic nerve was 
within normal limits and the macular areas were within normal 
limits.

The veteran underwent a VA examination to assess the presence 
an eye disorder in July 2001.  Corrected vision was found to 
be 20/40+ for distance and 20/40 for near vision in the right 
eye.  Vision in the left eye was recorded as 20/30 for 
distance and 20/40 for near.  However, extraocular muscles 
exhibited a full range of motion without diplopia or pain; 
the anterior chamber was described as "deep and quiet," and 
the iris was clear.  The examiner concluded that the findings 
were consistent with mild refractive amblyopia and senile 
cataracts as a cause for a reduction in vision in the right 
eye and senile cataracts as the cause of decreased vision in 
the left eye.  

The  VA examiner noted the visual field defect was found in 
1970 and 1974 by private physicians.  Significantly, the 
veteran reported having had a stroke in the 1970s and the 
examiner opined the stroke was the most likely etiology of 
the visual field cut.  The examiner ordered a computerized 
tomography examination to rule out trauma to the head as the 
cause of visual field defect.  

Upon completion of the directed computerized tomography 
examination in January 2002, examiners found that the veteran 
had had multiple nonhemorrhagic infarcts which were more 
likely consistent with the previous cerebrovascular accident.  
The examiners specifically opined that trauma was an unlikely 
cause for the infarcts according to the radiology.

An eye examination performed at the VA in July 2003 noted a 
history of trauma to the head with resulting broken orbit 
bone and superior field defect secondary to history of 
cerebrovascular accident.  The veteran's visual acuity of the 
right eye was recorded as 20/30 for distance and 20/60 near.  
The left eye visual acuity was 20/30- for distance and 20/60 
near.  Extraocular muscles were described as having a full 
range of motion in both eyes and were negative for diplopia 
and pain.  The assessment was no diabetic retinopathy, a 
mixed astigmatism in the right eye, simple hyperopic 
astigmatism in the right eye with presbyopia in both eyes and 
mild age related macular degeneration.  

In July 2004, the veteran was seen at the optometry clinic of 
the VA.  The history was positive for trauma to the head with 
resulting broken orbit bone, superior field defect secondary 
to history of cerebrovascular accident, mild age related 
macular degeneration both eyes and cataracts in both eyes.  
However, while the history of service trauma was noted, the 
assessment was mild nonexudative macular degeneration right 
eye, no diabetic retinopathy in both eyes, senile cataracts 
in both eyes causing photophobia at night and a mixed 
astigmatism with prebyopia in both eyes - i.e., no then-
current vision defect was attributable to the in-service 
incident.

In a September 2004 VA optometry visit the physician listed 
the history as positive for trauma to the head with resulting 
broken orbit bone, superior field defect secondary to history 
of cerebrovascular accident, mild age related macular 
degeneration both eyes and cataracts in both eyes.  The 
assessment was compound hyperopic astigmatism both eyes, 
hyperopia in the left eye and presbyopia in both eyes, 
without linkage to any incident of military service.  

In September 2005, the veteran was treated at the VA medical 
center for non-exudative age-related macular degeneration of 
both eyes.  The veteran denied changes in his vision and 
reported satisfactory vision with glasses.  The veteran 
related his eyes occasionally crossed while driving.  

However, no diplopia was described.  The veteran explained 
his vision became blurry and took 2-3 minutes to recover.  
There was no history of blacking out.  History was reported 
as trauma to the head with a resulting broken orbit bone, 
superior field defect secondary to history of cerebrovascular 
accident, mild age related macular degeneration both eyes, 
and cataracts in both eyes.  The assessment was mild non-
exudative age related macular degeneration right greater than 
left, no diabetic retinopathy, mild senile cataracts both 
eyes and compound hyperopic astigmatism both eyes.  While the 
history of the in-service incident was noted, there was no 
evidence of a nexus between such incident and any vision 
diminution.  

The preponderance of the evidence indicates that the 
veteran's eye disorders are not related to the injury during 
service.  The VA examiner performed a clinical examination 
and a computed tomography scan which ruled out the injury as 
a cause of the infarcts.  Subsequent VA outpatient treatment 
records also relate the superior field defect to the 
cerebrovascular accident.  The November 2004 private record 
related the decreased vision to cordarone deposits on the 
eye.  Although the December 1999 private physician opined the 
visual problems were related to the inservice injury, the 
physician provided no rationale for this opinion.  As such, 
the VA examination is more probative on the etiology of the 
disorder.  Other conditions, such as cataracts and macular 
degeneration, have been linked to the veteran's age.  In sum, 
there is no nexus between any of the present eye disorders 
and the injury during service.

Nor is there any evidence of continuity of symptomatology.  
As noted above the veteran's eyes were found to be normal 
with slight decrease in visual acuity at the time of 
separation from service in 1953 and during the August 1953 VA 
examination.  After separation from service, the first 
indication of a complaint, treatment or diagnosis of an eye 
disorder is in 1970 (i.e. approximately 23 years after the 
veteran's separation from service). The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

While the veteran is of the opinion that his current eye 
disorder is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for an eye disability.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

New and material evidence having been submitted, the claim 
for service connection for defective vision, is reopened.  To 
this extent and to this extent only, the appeal is granted.

Service connection for an injury to the left eye is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


